Citation Nr: 1043827	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-04 667	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable disability rating for erectile 
dysfunction.

2.  Entitlement to a compensable disability rating for left ear 
hearing loss.

3.  Entitlement to a disability rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.

4.  Entitlement to a disability rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in St. 
Louis, Missouri.

The Veteran indicated in a December 2006 correspondence that he 
disagreed with VA's zero percent (noncompensable) rating for 
"[b]illateral [sic]" hearing loss.  The record reflects that 
the Veteran is service-connected for hearing loss in his left ear 
only.  Entitlement to service connection for right ear hearing 
loss was previously denied by the Agency of Original Jurisdiction 
(AOJ) by a rating decision dated in July 2004.  In the spirit of 
liberally construing claims, the Veteran's December 2006 
statement appears to indicate that he is seeking to reopen his 
claim for service connection for right ear hearing loss.  As the 
Board does not have jurisdiction of this issue, it is REFERRED to 
the AOJ for consideration.  


FINDING OF FACT

In May 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that a 
withdrawal of this appeal is requested.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran submitted correspondence in May 2010 indicating 
a desire to withdraw his appeal as to all issues.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


